UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) off The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 13, 2016 VITACIG, INC. (Exact name of registrant as specified in charter) Nevada 333-195397 46-4597341 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 433 North Camden Drive, 6 th Floor, Beverly Hills, California (Address of principal executive offices) (Zip Code) 570-778-6459 Registrant’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) 1 As used in this report, the terms “Company,” “our company,” “us,” “VitaCig,”, “we” and “our” refer to VitaCig, Inc. unless the context requires otherwise Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 13, 2016, Charles Mathews resigned as Chief Financial Officer of the Company, effective as of that date. The resignation of Mr. Mathews did not result from any disagreement with the Company. On April 13, 2016, Mike Hawkins was appointed as the interim Chief Financial Officer of the Company. Mr. Hawkins has more than 20 years’ experience as a senior executive officer, where he recently served as the Chief Financial Officer of ICA Solutions, Inc. Pursuant to the agreement, Mr. Hawkins will fulfill the role of CFO for a period of six months and receive no salary. Mr. Hawkins received an equity distribution of 900,000 shares of company stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VITACIG, INC Date:April 19, 2016 By: /s/ Glenn Kassel Glenn Kassel, Chief Executive Officer 2
